Appeal from an order dismissing the petition in a proceeding to direct the Board of Education of the City of New York to place appellants and others upon the day high school salary schedule Ila, and to pay them the difference between the salary actually paid them and the salary that should have been paid. Appellants are licensed by the respondent as teachers of swimming in day schools. Their services are rendered in high schools. Their salaries, under respondent’s procedures, are regulated by schedules Cl and C2, which are authorized by [former] section 883 of the Education Law (as amd. by L. 1947, chs. 778, 908; L. 1948, ch. 860). Appellants contend that inasmuch as they have been appointed to high schools their salaries must be governed and regelated by schedule Ila, which is entitled “Day Academic and Vocational High Schools” and under which respondent determines the salaries of high school teachers. Order unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ. [8 Misc 2d 957.]